Citation Nr: 1032586	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  10-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from October 1953 to September 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2009 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran was scheduled to testify at a local RO hearing before 
a Veterans Law Judge sitting at Columbia, South Carolina, in July 
2010 but he cancelled that hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The only service treatment record on file is the Veteran's 
September 1955 report of examination for separation which found 
that his hearing of the whispered and spoken voice was 15/15 in 
each ear.  

In February 2009 the RO made a formal finding that the remainder 
of the Veteran's service treatment records were unavailable; but, 
even thereafter made unsuccessful attempts to locate morning and 
sick reports.  Washington v. Nicholson, 19 Vet. App. 362, 369 - 
70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); and Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991). 

While hearing of the whispered and spoken voice are means of 
testing auditory acuity, audiometric testing is undoubtedly more 
precise.  See generally Smith v. Derwinski, 137, 40-41 (1992).  
Here, however, there was no audiometric testing conducted at the 
time of the Veteran's separation from active service. 

In the Veteran's initial November 2008 claim for service 
connection he reported that he had been assigned to a firing 
range while in the Army and was continually exposed to loud gun 
fire.  Since then he had had hearing loss and ringing in his 
ears. 

VA audiometric testing in March 2009 the claim file was reviewed.  
The results of audiometric testing at that time establishes that 
the Veteran now has a hearing loss by VA standards.  See 
38 C.F.R. § 3.385.  At the time of that examination the Veteran 
reported that prior to service he had been employed using a 
"cloth printer with dye machine" for two years and did the same 
work for 48 years after service, having worn ear protection on 
the job for the last two years.  He complained of bilateral 
tinnitus.  The examiner noted that military noise trauma was 
documented without ear protection.  The whispered voices testing 
at service separation was normal.  It was significant that the 
Veteran worked (non-military) for 50 years as a cloth printer on 
dye machines with the use of ear protection on-the-job being 
required and used only for two years.  Thus, the examiner felt 
that the current hearing loss and tinnitus were less likely as 
not caused by or a result of noise trauma during service. 

In July 2010 a private audiologist reported that the Veteran 
alleged noise trauma and accompanying constant tinnitus 
associated with exposure to gunfire and artillery during service.  
He had difficulty hearing and understanding speech at a normal 
conversational level.  He had a history of noise exposure working 
in the textile industry where he was required to use hearing 
protection.  Audiometric testing by the private audiologist 
confirms that the Veteran now has a hearing loss by VA standards.  
The diagnosis was a bilateral sensorineural hearing loss.  The 
private audiologist commented that "[i]t would seem logical that 
[the Veteran] suffered acoustic trauma and hearing loss as a 
result of exposure to gunfire/artillery while serving in the 
military.  The accompanying tinnitus is likely due to hair cell 
damage secondary to acoustic trauma."  

In the Informal Hearing Presentation the Veteran's service 
representative requested that the Veteran be afforded an 
additional VA examination, in light of the opinion of the private 
audiologist.  

In light of the absence of most of the Veteran's service 
treatment records and the absence of audiometric testing at 
service separation, the Board concurs that another medical 
opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology 
examination to determine if his current 
bilateral hearing loss and bilateral tinnitus 
are at least as likely as not related to his 
history of inservice noise exposure, as 
opposed to his history of postservice noise 
exposure.  The claims folder must be made 
available to the examiner for review.  

The rationale for the opinions reached should 
be provided.  

In formulating an opinion, the examiner is asked 
to comment of the clinical significance of when 
any hearing loss or tinnitus was first 
documented; the significance, if any, of any 
postservice history of occupational noise 
exposure; and any progression of hearing loss or 
tinnitus, if any.  

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  More likely 
than not, and as likely as not, support 
the contended causal relationship; 
whereas, less likely than not weighs 
against the claim.  

If the requested opinions cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection.

2.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After the requested development is 
completed, adjudicate the claims.  If any 
benefits sought remain denied, furnish the 
Veteran and his representative a Supplemental 
Statement of the Case and return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



